Citation Nr: 0028908	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  93-14 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1992 RO decision which denied the 
veteran's claim of service connection for PTSD.  In August 
1994, the Board remanded the claim to the RO for further 
evidentiary development.  Following such development, the 
Board, in a March 1, 1999, decision denied the claim.  
Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a March 2000 
Order, the Court vacated the Board's March 1, 1999, decision 
and remanded the matter for readjudication. 


REMAND

In its March 2000 Order, the Court pointed out that VA had 
failed to fulfill its duty to assist the veteran in the 
development of his well-grounded claim of service connection 
for PTSD.  In this regard, it was noted that there is a 
special obligation to assist claimants with the development 
of their personal-assault PTSD claims.  Specifically, VA's 
Adjudication Procedure Manual M21-1 (Manual M21-1), Part III, 
 5.14(c) provides particularized requirements for the 
assistance that is to be given to veterans with PTSD claims 
based on assertions of personal assault.  These 
particularized requirements regard the development of 
"alternative sources" of information since service records 
"may be devoid of evidence because many victims of personal 
assault . . . do not file official reports either with 
military or civilian authorities."  MANUAL M21-1, Part III,  
5.14(c)(5).  Alternative source includes testimonial 
statements from confidants such as family members or clergy, 
as well as evidence of substance abuse and/or performance 
evaluations, among other things.  

In the instant case, the veteran claims that, while he was 
incarcerated in the brig during military service, he was 
mentally abused and physically assaulted by brig guards and 
his fellow brig mates.  He should be afforded the opportunity 
to provide a detailed statement regarding these stressors in 
service.  Additionally, he should be afforded the opportunity 
to submit additional evidence which might corroborate his 
claim, including but not limited to statements from 
confidants such as family members, roommates, clergy, or 
fellow service members, or copies of personal diaries or 
journals.  Manual M21-1, Part III,  5.14(c); see also 
Patton v. West, 12 Vet. App. 272 (1999). 

It is also noted that previous efforts have been made to 
gather pertinent service records, particularly the deck logs 
from the U.S.S. Kearsarge during the period from 1964 to 
1965.  These efforts have, thus far, been unsuccessful.  
Nevertheless, in accordance with the Court's order, the RO 
must obtain the deck logs of the U.S.S. Kearsarge for the 
period from 1964 and to May 1965.  Murincsak v. Derwinski, 
2 Vet. App. 363 (1992).  

Additionally, the veteran should be afforded a VA psychiatric 
examination in order to determine whether there is an 
etiological relationship between his current PTSD and all 
claimed stressors in service, to include, but not limited to, 
the alleged stressors involving the veteran's experiences in 
the brig, his injuries in an automobile accident, and his 
experiences when assigned to clean the blood from a battle-
damaged naval aircraft.  Green v. Derwinski, 1 Vet. App. 121 
(1991).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction may be given a 
lower order of priority in terms of the necessity of carrying 
out the instruction completely.

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the Court's order of March 
2000, along with the entire remand, to 
include the explanatory paragraphs above 
the numbered instructions.

2.  The RO should obtain copies of all of 
the veteran's outpatient and inpatient 
psychiatric treatment records, since 
1994, including but not limited to 
medical records from any VA facilities in 
New Hampshire.
 
3.  The RO should request from the 
veteran a statement containing as much 
detail as possible regarding the 
stressors to which he was exposed during 
his period of service.  He should be 
asked to provide specific details of the 
claimed stressful events during service, 
such as dates, places, detailed 
descriptions of the events, his service 
units, duty assignments and the names and 
other identifying information concerning 
any individuals involved in the events.  
He should be told that the information is 
necessary to obtain supportive evidence 
of stressful events and that failure to 
respond may result in an adverse 
determination.

4.  Regardless of whether or not the 
veteran provides a detailed stressor 
statement, the RO must then review the 
entire claims file, including the 
veteran's previous statements of 
stressors, and any additional information 
submitted by the veteran or otherwise 
obtained pursuant to this remand, and 
prepare a summary of all his claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  
USASCRUR should be requested to provide 
any information which might corroborate 
the veteran's alleged stressors.

5.  The RO should contact the U.S. Naval 
Historical Center, Building 57, 
Washington, DC 20374-0517 and ask that 
facility to search for deck logs of the 
U.S.S. Kearsarge for the period from 
February 1964 to may 1965.  Any 
information received must be associated 
with the claims folder.

6.  The RO should schedule the veteran 
for a psychiatric examination.  All 
indicated testing should be accomplished.  
Based on his/her review of the case, it 
is requested that the examiner express an 
opinion to the following questions: 

a.  Does the veteran currently suffer 
from PTSD due to a stressor in service? 

b.  If the veteran is diagnosed with 
PTSD, the examiner should identify each 
claimed stressor or group of stressors 
which is sufficient to support the 
diagnosis and state whether there is a 
causal relationship between the 
stressor(s) and the veteran's present 
symptomatology.  The exminer must be 
asked to comment specifically on the 
following claimed stressors: the 
veteran's experiences in the brig; 
second, his injuries in an automobile 
accident; and third, his experiences when 
assigned to clean the blood from a 
battle-damaged naval aircraft.  The 
examiner must also be asked to comment 
specifically on any other stressors that 
are corroborated in the record. 

The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing actions have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the opinions 
requested, appropriate corrective action 
is to be implemented.

8.  Thereafter, the RO should review the 
entire record and readjudicate the 
veteran's claim of service connection for 
PTSD.  If the claim is denied, the 
veteran should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.

The purpose of this remand is to accomplish additional 
development, and it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
Additionally, the veteran is informed he may furnish 
additional evidence and/or argument while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104 (1996); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992); Booth v. Brown, 8 Vet. 
App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


